Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5, 7, 9, 11, 13, 15-17, 20, 21, 23, 25, 28, 32, 42 and 43 are pending in the application. Claims 1-3, 5, 7, 9, 11, 13, 15-17, 20, 21, 23, 25, 28, 32, 42 and 43 are rejected.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 
	Beginning on page 18 of the response, Applicant traverses the rejection of claims under 35 USC 103 over Glushkov. Applicant notes the amendment to the claims to recite that R8 is unsubstituted heteroaryl and asserts that the prior art teaches 2,3-dimethyl-indo-5-yl; however, the prior art appears to teach structures where R’ is hydrogen rather than methyl. The scheme on page 540 notes that unspecified values are hydrogen where only formula I appears to recite that R1 is methyl. 
	Further on pages 18 and 19 of the response, Applicant cites Pfizer v. Teva as allegedly defining “the application of the KSR obviousness standard to chemical compound patent claims.” Applicant discusses lead compound considerations and asserts “mere structural similarity to the claim compound is not sufficient; rather, the prior art must provide some reason or motivation to select the lead compound.” Applicant then states that part two of the alleged lead compound analysis requires “reason or motivation to modify the selected lead compound in a particular manner to arrive at the In re Dillon, 16 U.S.P.Q. 2d 1897, 1904 (Fed. Cir. 1990). Regarding the selection of a lead compound, the rejection particularly addresses compounds having desirable properties as found on page 544 of the prior art. 
	For these reasons, Applicant’s arguments are not found persuasive regarding the rejection of claims under 103 over Glushkov et al. are not found persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 13, 15 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information (2021). PubChem Substance Record for SID 292129587, SID 292129587, Source: Aurora Fine Chemicals LLC. Retrieved May 7, 2021 from https://pubchem.ncbi.nlm.nih.gov/substance/292129587, which was available January 20th, 2016.


    PNG
    media_image1.png
    226
    646
    media_image1.png
    Greyscale
.
The compound reads on formula I where one of R2 and R4 is alkyl (methyl) and the rest of R1-R5 are hydrogen, R6 is alkyl (ethyl), R7 is hydrogen and R8 is unsubstituted heterocyclyl. These definitions read on instant claims 1, 2, 5, 13, 15 and 42.

Claim(s) 1, 2, 9, 13, 15, 16, 21 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2007/0111998 A1 by Rao et al.
Rao et al. teach the following compound on page 11:

    PNG
    media_image2.png
    186
    407
    media_image2.png
    Greyscale
.
The compound above reads on formula I where R1-R5 are hydrogen, R6 is methyl, R7 is hydrogen and R8 is unsubstituted heteroaryl. The prior art further teaches the following compound on page 13:

    PNG
    media_image3.png
    218
    432
    media_image3.png
    Greyscale
.
The compound above reads on formula I where R1-R5 are hydrogen, R6 is substituted alkyl (or where R1 and R3 can be considered alkoxy), R7 is hydrogen and R8 is unsubstituted heteroaryl. The prior art further teaches the following compound on page 28:

    PNG
    media_image4.png
    248
    432
    media_image4.png
    Greyscale

The compound above reads on formula I where R1-R5 are hydrogen, R6 is substituted alkyl (or where R2 and R4 can be considered alkoxy), R7 is hydrogen and R8 is unsubstituted heteroaryl. Each of the compounds above reads on instant claims 1, 2, 13, 15 and 16. The middle compound above would further read on instant claim 9. The last compound additionally reads on claim 42. Regarding instant claim 21, the prior art teaches pharmaceutical compositions with a carrier on page 29, paragraph [0196].

Claim(s) 1, 2, 3, 7, 9, 15, 16 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Document No. CN 104693107 A by Guo et al., where a machine translation is appended to the reference.
The prior art teaches compounds of the following general formula (page 4 of the original document):

    PNG
    media_image5.png
    201
    432
    media_image5.png
    Greyscale
.
The machine translation on page 3 teaches that R1 can be o,p-OCH3, o,p-CH3, o-CH3, p-CH3, o-OCH3, p-OCH3 or p-CH(CH3)2. Each of these compounds would read on instant claims 1, 15 and 16 where R1-R5 are either hydrogen, alkyl or alkoxy, R6 is substituted alkyl, R7 is hydrogen and R8 is unsubstituted heteroaryl. The compounds where R1 is o-CH3, o,p-CH3 or p-CH3 would additionally read on instant claims 3 and 7 and the compounds where R1 is o,p-OCH3 or p-OCH3 would additionally read on instant claim 9. The compounds where R1 is o-CH3  or o-OCH3 would additionally read on instant claim 42.

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glushkov et al. Khimikofarmatsevticheskii Zhurnal 1993, 27, 8-12.
The prior art teaches the following on page 540:

    PNG
    media_image6.png
    168
    1034
    media_image6.png
    Greyscale

Accordingly, the base compound VIa would have the same structure as depicted in claim 23 where the phenethyl compound is instead a benzyl group. The prior art teaches biological testing in Table 4 for compound Via that would have at .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11, 13, 15, 16, 17, 20, 21, 25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glushkov et al. Khimikofarmatsevticheskii Zhurnal 1993, 27, 8-12.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The prior art teaches compounds of the following general formula:

    PNG
    media_image7.png
    168
    283
    media_image7.png
    Greyscale
.
The prior art teaches that R2 is hydrogen, methoxy, fluoro, chloro, COOEt or COONa for compounds VI a, c, e, f, g and h which correspond to instant claim 1 where R8 is substituted heteroaryl (outside the scope of amendment claim 1), R7 is hydrogen, R6 is t-butyl, R1, R2, R4 and R5 are hydrogen and R3 is either hydrogen, alkyl, substituted alkyl, alkoxy or halo. At least one of these compounds would correspond to the variables of instant claims 1, 2, 9, 11, 13, 15 and 16 if R in the prior art were hydrogen. Regarding instant 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The instant claims encompass compounds where the group R in the prior art is hydrogen instead of methyl as taught for the compounds of formula VI. For instance, the fourth compound in instant claim 20 differs from compound VI(e) where the group R in the prior art (methyl) is replaced with hydrogen, i.e. the instant claims encompass a homolog of the prior art compound. The instantly claimed compound would further read on instant claim 17.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	The prior art teaches that among tested compounds, at least compounds II, VId and VIe showing promising properties as follows (page 544):

    PNG
    media_image8.png
    238
    1278
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to make additional compounds as β-adrenoblockers would have at least been motivated to prepare compounds similar in structure to II, VId and VIe. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its 
    PNG
    media_image9.png
    1
    1
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    1
    1
    media_image9.png
    Greyscale
homologs because 
    PNG
    media_image9.png
    1
    1
    media_image9.png
    Greyscale
homologs
    PNG
    media_image9.png
    1
    1
    media_image9.png
    Greyscale
 often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: “Compounds which are […] homologs (…) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).”
prima facie obvious on the ground that “one skilled in the art would have been, prima facie, motivated to make the claimed compounds in the expectation that they, too, would possess antimicrobial activity." (In re Wood 199 USPQ 137) See also In re Doebel 174 USPQ 158 (where replacement of methyl for hydrogen on an amino nitrogen was considered prima facie obvious – at page 159); In re Druey 138 USPQ 39 (where replacement of methyl for hydrogen on a known compound was considered prima face obvious based on the homologous and close structural relationship to the known compound – at page 41); In re Lohr 137 USPQ 548 (where the replacement of a methyl group for a hydrogen on two positions of a tetrahydropyran ring on a known compound was not considered a patentable modification given the close structural relationship to the known compounds - at page 550); Ex parte Bluestone 135 USPQ 199 (where fungicidal compounds differing by hydrogen versus methyl on the nitrogen of a thiazolidine-2-thione ring were considered homologs and were not found to be patentable over each other without a showing of unexpected results – at page 200); Ex parte Weston 121 USPQ 429 (where the replacement of methyl for hydrogen on the nitrogen of a piperazine ring was not found to be a patentable modification); Ex parte Fauque 121 USPQ 425 (where di(methyl-furyl)-methane was considered a higher homolog of difuryl-methane and unpatentable without a showing of unexpected results - at page 426).  
The motivation to make a substitution of an alkyl group for hydrogen stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).” In the instant case, Applicant has not established unexpected properties between the instantly claimed compounds and the closest prior art homologs. In the instant case, a person having ordinary skill in the art at the time the invention was made would have been motivated to synthesize the instantly claimed homologs with the reasonable expectation that they would have the same utility as the closest structurally related compounds taught by the prior and with the motivation of obtaining additional useful compounds.
Furthermore, a person having ordinary skill in the art having generated compounds possessing the desirable biological activity would have been motivated to test their usefulness as β-adrenblocking compounds by administering them to a subject. Regarding instant claims 25 and 32, these claims refer to various effects in the preamble but still recite an active step that would be accomplished in such an approach, i.e. either administering the compound to a subject or contacting a cell with a compound. It would therefore appear that these claims are referring to either intended use type aspects or inherent properties of the compounds themselves, neither of which would distinguish the instant claims from what is suggested by the prior art. Even claim 25 recites a method of treating or preventing a .

Claims 1, 2, 9, 13, 15, 16, 21, 25, 28, 32, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2007/0111998 A1 by Rao et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The prior art teaches compounds of the following general formula (page 1):

    PNG
    media_image10.png
    189
    458
    media_image10.png
    Greyscale
.
As a particular example, Rao et al. teach the following compound on page 11:

    PNG
    media_image2.png
    186
    407
    media_image2.png
    Greyscale
.
The compound above reads on formula I where R1-R5 are hydrogen, R6 is methyl, R7 is hydrogen and R8 is unsubstituted heteroaryl. The prior art further teaches the following compound on page 13:

    PNG
    media_image3.png
    218
    432
    media_image3.png
    Greyscale
.


    PNG
    media_image4.png
    248
    432
    media_image4.png
    Greyscale

The compound above reads on formula I where R1-R5 are hydrogen, R6 is substituted alkyl (or where R2 and R4 can be considered alkoxy), R7 is hydrogen and R8 is unsubstituted heteroaryl. Each of the compounds above reads on instant claims 1, 2, 13, 15 and 16. The middle compound above would further read on instant claim 9. The last compound would additionally read on instant claim 42. Regarding instant claim 21, the prior art teaches pharmaceutical compositions with a carrier on page 29, paragraph [0196].
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate instant claims 1, 2, 9, 13, 15, 16, 21 and 42 where anticipation is epitome of obviousness. The prior art, however, does not teach a particular embodiment where a specific compound  above was administered to subject as required by instant claims 25, 32 and 43 or a combination as recited in instant claim 28.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the utility of the prior art, the inventors of the prior art teach the following in column 6:

    PNG
    media_image11.png
    307
    605
    media_image11.png
    Greyscale

The method above specifically teaches application to diabetes. At least the treatment of diabetes would appear to be embraced by instant claim 25 of “treating or preventing a metabolic condition.” In the interest of determining which particular compound would provide the optimum result for the disease states taught by the prior art, a person having ordinary skill in the art would have at least been motivated to test the disclosed examples in the specific diseases taught to be treatable using the compounds of the prior art. Regarding instant claims 32, this claim refers to a particular effect in the preamble but still recites an active step that would be accomplished in the prior art, i.e. either administering the compound to a subject or contacting a cell with a compound. It would therefore appear that these claims are referring to either intended use type aspects or inherent properties of the compounds themselves, neither of which would distinguish the instant claims from what is suggested by the prior art.
Regarding instant claim 28, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the two compounds known in the prior art which are taught to be useful for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626